Title: Madame Brillon to William Temple Franklin, [23 December 1777]
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, William Temple


Ce mardi soir [December 23, 1777?]
Je suis on ne peut pas plus faché de ce que votre bon papa a du monde le jour de noël qui l’empesche de me faire l’amitié de venir disnér avéc moi; je me faisois la plus grande féste de passér cétte journée avéc lui, j’esperois qu’il seroit libre: il me fera le plus grand plaisir de venir a 6 heures aprés midi jouér aux échécs avéc moi, je lui promést de la musique, du thé, tout ce que j’imaginerai pouvoir lui faire plaisir. Adieu monsieur, faittes je vous prie les plus tendres amitiées de ma part a votre papa, et croyés que je vous aime comme son petit fils. J’ai été ce soir pour vous voir tous deux.
 
Addressed: A Monsieur / Monsieur Franklin le fils / A Passy
